Citation Nr: 1633464	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  13-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as schizophrenia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a urinary disability.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right hip disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board observes that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has a long procedural history.  This issue was most recently before the Board in June 2004, when service connection was denied.  In August 2006, the U.S. Court of Appeals for Veterans Claims (Court) affirmed the Board's denial of service connection.  Subsequently, the Veteran petitioned to reopen the claim in May 2009, and RO declined to reopen the claim in an October 2009 rating decision.  However, in June 2013, the Veteran submitted a service treatment record (STR) that had not been of record at the time of the previous final decisions on this issue; accordingly, this issue must be reconsidered pursuant to 38 C.F.R. § 3.156(c).  

In a May 2016 statement, the Veteran indicated that he sought service connection for a dental disability.  Additionally, a February 2011 statement and March 2011 report of contact indicate that the Veteran seeks benefits pursuant to 38 U.S.C.A. § 1151 for a urinary disability.  These issues have not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are REFERRED for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that there is evidence suggesting that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  During an October 2015 psychiatric examination, the Veteran reported that he was on SSA disability.  There is no indication that the records pertaining to the Veteran's SSA disability claim have been sought, and the basis for his receipt of such benefits is not clear.  Given the likelihood that records held by SSA might include those pertinent to the remaining disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Acquired Psychiatric Disorder

Service treatment records reflect that in October 1974, the Veteran was seen at a Navy dispensary, screaming and fighting.  The impression was immature behavior.  Valium was administered.  

A June 1989 statement by D.L.C., MD indicates that the author had followed the Veteran for a number of years for paranoid schizophrenia.  A March 1991 statement by Dr. C. indicates that the author had known the Veteran since 1958.  Dr. C. noted that prior service, the Veteran had no problem related to mental or emotional illness, but since his return from service, he had severe paranoia.  Dr. C. indicated his opinion that the Veteran's illness started during service.  

In an April 2010 statement, J.R.G., Ph.D., indicated that association and the typical time of age at onset for paranoid schizophrenia suggested that the Veteran's contentions of symptoms in service might be well-founded.  He noted that the fact that the Veteran exhibited psychotic symptoms currently and the fact that he had not been able to be gainfully employed since service was an indication that the condition may well have existed at least in prodromal form prior to the Veteran's discharge from service and might have been actually an instigating factor in his discharge from service.  In July 2013, Dr. G. indicated that he had reviewed the October 1974 service treatment record and indicated his belief that it indicated an episode of decompensation during service.  

On VA examination in October 2015, the examiner diagnosed chronic psychosis and thought disorder.  He provided no opinion or rationale regarding whether the psychosis was related to service.

In consideration of the above evidence, the Board concludes that while the private providers have suggested a relationship between the Veteran's current psychiatric disorder and service, neither they nor the VA examiner have provided a sufficient discussion of the rationale underlying an opinion supportive of such a relationship.  Accordingly, the Board has determined that an examination is in order.  

Urinary Disability

As noted in the Introduction above, a February 2011 statement and March 2011 report of contact suggest that he seeks such benefits pursuant to 38 U.S.C.A. § 1151.  This issue is being referred to the AOJ for appropriate action.  Review of the record indicates that this claim has been adjudicated on the basis of direct service connection.  As any development of evidence pertaining to the referred claim might also provide evidence supportive of direct service connection, the Board has determined that the issue of entitlement to service connection on a direct basis should be held in abeyance pending adjudication of the § 1151 claim.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.


Right Hip Disability

The medical evidence of record indicates that the Veteran underwent surgery for removal of hardware in 2005.  This followed a motor vehicle accident and treatment at Oktibbeha County Hospital in late 2005.  Neither the non-VA treatment records nor the VA surgical records are contained in the claims file.  Moreover, it appears that the Veteran underwent an additional surgical procedure on his right hip in late 2006, and the VA records pertaining to that procedure are also absent from the record.  These records must be sought in order to adjudicate this claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private medical providers who have treated him for his claimed right hip disability.  The Veteran should be specifically requested to provide a release for Oktibbeha County Hospital.  Records should be obtained from all sufficiently identified providers.

2.  Attempt to obtain VA treatment records pertaining to hip surgeries in 2005 and 2006 and associate them with the record. 

3.  Contact the Social Security Administration  (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the claims file, the examiner should identify all currently present acquired psychiatric disorders.  With respect to each acquired psychiatric disorder identified, the examiner should provide an opinion with respect to whether it is at least as likely as not that any such disorder is etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is also asked to specifically consider the statements by Dr. C. and Dr. G.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any current psychiatric disorder.  

5.  Review the record to ensure that all necessary development has been properly accomplished.  Such development should include examination of the Veteran or securing medical opinions where deemed necessary to the resolution of the remaining claims.

6.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




